Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 17/349,064 filed 6/16/21. Claims 38-64 are pending with claims 38, 46 and 55 in independent form.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 38-43 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. US 2018/0127219 A1 in view of Danelski US 6,762,382 and Baumann US 2011/0130868 A1.
Wagner teaches:
With respect to claim 38, A method of distributing objects to one of a plurality of receiving units, said method comprising: providing forced air from an air blower, providing a vacuum from a vacuum opening of a vacuum source; drawing an object off of a conveyor section using the vacuum; and moving the vacuum opening with respect to the conveyor section while maintaining the vacuum to position the object above destination location (fig. 1, objects 14 on conveyor 20 are picked up with suction by effector 26 (or moved by various other means) and dropped into perception unit 28 to fall onto conveyor 32).

With respect to claim 41, The method as claimed in claim 38, wherein the method further includes dynamically adjusting the vacuum source (air flow can be increased to safely maintain the load; paragraph 0076) to accommodate a variety of objects presented to the conveyor section (fig. 1, objects 
  
With respect to claim 42, The method as claimed in claim 38, wherein the method further includes providing perception data from a perception unit that is directed toward the conveyor section (perception unit 28).  

With respect to claim 43, The method as claimed in claim 42, wherein the method further includes adjusting a vacuum of the vacuum source using an adjustable vacuum control system (air flow can be increased to safely maintain the load; paragraph 0076).  

With respect to claim 45, The method as claimed in claim 38, wherein the moving the vacuum opening with respect to the conveyor section involves moving the vacuum source along a rail (fig. 1, objects 14 on conveyor 20 are picked up with suction by effector 26 (or moved by various other means) and dropped into perception unit 28 to fall onto conveyor 32).  

Wagner fails to disclose providing forced air from an air blower to draw an object off a conveyor (as in claim 38). However, forced air or pressurized air is commonly used at sorting stations (evidence Danelski US 6,762,382). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to employ a pressurized air system as taught by Danelski, at each station of Wagner in order to effectively sort the items. Therefore, it would have been an obvious extension as taught by the prior art. 

. 

Claims 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. US 2018/0127219 A1 in view of Danelski US 6,762,382 and Baumann US 2011/0130868 A1) as applied to claim 38 above, and further in view of Emery et al. US 4,622,875.
The teachings of Wagner and Danelski have been discussed above.
Wagner as modified by Danelski fails to disclose adjusting a flow of forced air from the air blower using an adjustable forced air control system (as in claim 44). However, adjustable forced air or pressurized air is commonly used at sorting stations (evidence Emery et al. US 4,622,875 – col. 4, line 63 – col. 5, line 21). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to employ an adjustable pressurized air system, as taught by Emery, at each station of Wagner, in order to effectively sort the items. Therefore, it would have been an obvious extension as taught by the prior art. 

Claims 46-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. US 2018/0127219 A1 in view of Emery et al. US 4,622,875 and Baumann US 2011/0130868 A1.
Wagner teaches:
With respect to claim 46, A distribution system for providing objects into one of a plurality of receiving units, said distribution system comprising: a conveyor section; and an air transfer system to facilitate 

With respect to claim 50, The distribution system as claimed in claim 46, wherein the distribution system further includes an air intake system including a vacuum source to further facilitate moving an object on the conveyor section off of the conveyor section to one of the plurality of receiving units (fig. 1, objects 14 on conveyor 20 are picked up with suction by effector 26 (or moved by various other means) and dropped into perception unit 28 to fall onto conveyor 32).  

With respect to claim 51, The distribution system as claimed in claim 50, wherein the distribution system further includes a vacuum control system for dynamically adjusting the vacuum source (air flow can be increased to safely maintain the load; paragraph 0076).  

With respect to claim 52, The distribution system as claimed in claim 50, wherein the distribution system further includes providing perception data from a perception unit that is directed toward the conveyor section (perception unit 28).  

With respect to claim 53, The distribution system as claimed in claim 50, wherein the distribution system further includes a rail along which the vacuum source may be moved with respect to the conveyor section (fig. 1, objects 14 on conveyor 20 are picked up with suction by effector 26 (or moved by various other means) and dropped into perception unit 28 to fail onto conveyor 32).  



With respect to claim 55, A distribution system for providing objects into one of a plurality of receiving units, said distribution system comprising: a conveyor section; an air transfer system to facilitate moving an object on the conveyor section off of the conveyor section to one of the plurality of receiving units; and1237796.1U.S. Application No.: Not Yet Assigned6 Atty. Docket No.: BG.10732CON Amendment dated: June 16, 2021First Preliminary Amendmenta detection system for providing detection data regarding the object on the conveyor section, and to facilitate moving the object on the conveyor section off of the conveyor section to one of the plurality of receiving units (fig. 1, objects 14 on conveyor 20 are picked up with suction by effector 26 (or moved by various other means) and dropped into perception unit 28 to fall onto conveyor 32).  

With respect to claim 60, The distribution system as claimed in claim 55, wherein the distribution system further includes an air intake system including a vacuum source to further facilitate moving an object on the conveyor section off of the conveyor section to one of the plurality of receiving units (fig. 1, objects 14 on conveyor 20 are picked up with suction by effector 26 (or moved by various other means) and dropped into perception unit 28 to fall onto conveyor 32).  

With respect to claim 61, The distribution system as claimed in claim 60, wherein the distribution system further includes a vacuum control system for dynamically adjusting the vacuum source (air flow can be increased to safely maintain the load; paragraph 0076).  

With respect to claim 62, The distribution system as claimed in claim 60, wherein the distribution system further includes a perception unit that is directed toward the conveyor section providing perception data (perception unit 28).  

With respect to claim 63, The distribution system as claimed in claim 60, wherein the distribution system further includes a rail along which the vacuum source may be moved with respect to the conveyor section (fig. 1, objects 14 on conveyor 20 are picked up with suction by effector 26 (or moved by various other means) and dropped into perception unit 28 to fail onto conveyor 32).  

With respect to claim 64, The distribution system as claimed in claim 55, wherein the plurality of receiving units include any of an adjacent conveyor, a chute or a mobile carrier (conveyor 32).

Wagner fails to disclose providing forced air from an air blower to draw an object off a conveyor (as in claims 46, 48, 55 and 57-58). However, forced air or pressurized air is commonly used at sorting stations (evidence Emery et al. US 4,622,875 – col. 4, line 63 – col. 5, line 21). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to employ a pressurized air system, as taught by Emery, at each station of Wagner, in order to effectively sort the items. Therefore, it would have been an obvious extension as taught by the prior art. 

Wagner fails to disclose the conveyor is made of mesh with openings (as in claims 47 and 56). However, a mesh conveyor is commonly used at sorting stations (evidence Baumann US 2011/0130868 A1). Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Wagner to utilize a mesh conveyor, as taught by Baumann at each station of Wagner in order to allow high light transmittance and helps prevent unwanted movement between the objects and the conveyor. Therefore, it would have been an obvious extension as taught by the prior art. 

. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 38-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,080,496 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of the instant application are contained within the claims of the ‘496 patent with some minor changes in wording/terminology. The instant application and the ‘496 patent teach a method of distributing objects to one of a plurality of receiving units by providing forced air from an air blower, providing a vacuum from a vacuum opening of a vacuum source; drawing an object off of a conveyor section using the forced air and the vacuum; and moving the vacuum opening with respect to the conveyor section while maintaining the vacuum to position the object above destination location and  a distribution system for providing objects into one of a plurality of receiving units, said distribution system comprising: a conveyor section formed of a mesh material with a plurality of openings; and an air transfer system to facilitate moving an object on the conveyor section off of the conveyor section to one of the plurality of receiving units a conveyor section; and1237796.1U.S. Application No.: Not Yet Assigned6 Atty. Docket No.: BG.10732CON Amendment dated: June 16, 2021First Preliminary Amendmenta detection system for providing detection data regarding the object on the conveyor section, and to facilitate moving the object on the conveyor section off of the conveyor section to one of the plurality of receiving units; dynamically adjusting a vacuum source using . 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876